923 F.2d 200
287 U.S.App.D.C. 377
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Eduardo M. BENAVIDES, Appellant,v.UNITED STATES MARSHAL SERVICE.
No. 90-5112.
United States Court of Appeals, District of Columbia Circuit.
Oct. 19, 1990.

Before SILBERMAN, HENDERSON and RANDOLPH, Circuit Judges.

ORDER

1
Upon consideration of appellant's motion for appointment of counsel, appellee's motion for summary affirmance and the opposition thereto, and the court's order to show cause, it is


2
ORDERED that the court's order to show cause, filed July 16, 1990 be discharged.  It is


3
FURTHER ORDERED that appellant's motion for appointment of counsel be denied.  Appointment of counsel in a civil action is exceptional and is unwarranted when appellant has not demonstrated sufficient likelihood of success on the merits.    See Poindexter v. FBI, 737 F.2d 1173, 1185 (D.C.Cir.1984);  D.C. Circuit Handbook of Practice and Internal Procedures, 29 (1987).  It is


4
FURTHER ORDERED that appellee's motion for summary affirmance be granted.  The merits of the parties' positions are so clear as to justify summary action.    See Taxpayers Watchdog, Inc v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


5
As the district court indicated in its memorandum and order of March 19, 1990, appellant failed to make any showing that the prosecution of this action could reasonably be regarded as necessary to obtain the specific documents in question and that a causal nexus exists between initiation of the action and the agency's surrender of information.    See Weisberg v. Department of Justice, 848 F.2d 1265, 1268 (D.C.Cir.1988);  Cox v. Department of Justice, 601 F.2d 1, 6 (D.C.Cir.1979).  The mere filing of a complaint and subsequent release of documents is insufficient to establish causation.    See Pyramid Lake Paiute Tribe of Indians v. Department of Justice, 750 F.2d 117, 119-21 (D.C.Cir.1984);  Crooker v. Department of Treasury, 663 F.2d 140, 142 (D.C.Cir.1980) (per curiam).


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.

Per Curiam